DETAILED ACTION
This action is responsive to communications: original application filed 04/22/2020.
Claims 1-21 are currently pending in this application.  Claims 1, 12, and 19 are independent claims.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11 are drawn to dealing with secure firmware programming, classified in G06F21/572
II.	Claims 12-18 are drawn to computer malware detection or handling, classified in G06F21/56.
III.	Claims 19-21 are drawn to program or device authentication, classified in G06F21/44.

The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention (I) has separate utility such as a bus filter driver configured to retrieve a firmware image responsive to receipt of a start message; (II) has a separate utility such as a kernel-mode component retrieving a firmware image and hardware metadata; and (III) has a separate utility such as receiving a type information, comparing type information and firmware image, and determining a security status.  
Because these inventions are distinct from the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above, the search required for Group I is not required for Groups II or III and vice versa.  
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the –fee required under 37 CFR 1.17(i). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495